               Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 1 of 8
E545


Joseph. J. Perrone, Esq.
Stanton J. Terranova, Esq.
Giuliano McDonnell & Perrone, LLP
Attorneys for Plaintiff-Petitioner, Tappan Zee Constructors, LLC
5 Penn Plaza, 23rd Floor
New York, New York 10001
Telephone: (646) 328-0120


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
IN THE MATTER OF THE COMPLAINT OF                                Civil Action No.:
TAPPAN ZEE CONSTRUCTORS, LLC, AS
OWNER OF THE BARGE FF#14 FOR                                     COMPLAINT FOR
EXONERATION FROM OR LIMITATION OF                                EXONERATION FROM OR
LIABILITY,                                                       LIMITATION OF LIABILITY

                           Plaintiff-Petitioner.
-------------------------------------------------------------x

        Plaintiff-Petitioner, TAPPAN ZEE CONSTRUCTORS, LLC, (hereinafter “TZC”), by and

through its attorneys. Giuliano McDonnell & Perrone, LLP, as and for its complaint seeking

exoneration from or limitation of liability, alleges up information and belief as follows:

        1.       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and is asserted under the admiralty and maritime jurisdiction of

this Court pursuant to Article III, Section 2 of the Constitution of the United States of America

and under 28 U.S.C. § 1333.

        2.       Venue properly lies with this Court, as a legal action commenced by one or more

potential Claimants has been filed in the United States District Court, Southern District of New

York, and all of the events for which limitation is sought occurred within this district.

        3.       This is a maritime proceeding in which Plaintiff-Petitioner, TZC, as owner of a

certain composite spud barge, identified as the Barge FF#14, seeks exoneration from liability, or

in the alternative, seeks to limit its liability pursuant to 46 U.S.C. §30501 et seq. as a result of a

marine accident wherein during the course of a spud being raised on the Barge FF#14 in

                                                         1
             Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 2 of 8
E545


anticipation of moving it to another location, the said spud went into free-fall while being operated

by non-TZC employees, under the supervision of non-TZC employees on and during October 17,

2019. The said marine accident took place while the Barge FF#14 was properly spudded in a

designated location with the Mario M. Cuomo Memorial Bridge Construction Zone on the Hudson

River at the approximate mile marker 23.5, which is within the territorial waters of the Southern

District of New York, and resulted in a marine casualty that injured Mr. John McLoughlin, a non-

TZC employee who was at the time, a member of the tugboat Shawn Miller’s crew but located

aboard the Barge FF#14.

       4.      At all times hereinafter mentioned, Plaintiff-Petitioner, TZC, was and currently is

a Delaware limited liability company with its principal office and place of business located at 555

White Plains Road, Suite 400, Tarrytown, New York 10591.

       5.      At all times hereinafter mentioned, Plaintiff-Petitioner, TZC, was and currently is

the owner of the Barge FF#14. The Barge FF#14 is currently located within this judicial district.

       6.      The Barge FF#14 is a vessel (as the term is defined under 1 U.S.C. § 3, 46 U.S.C.

§ 115. And 46 U.S.C. § 102) that is of a non-self-propelled, component-type spud barge design,

with a flat bow and hard-chined hull, made up from nine (9) sections and has the overall

approximate overall dimensions of 100’ long x 30’ wide x 7’ high and displaces approximately

182 gross tons.

       7.      On or about October 16, 2019, Barge FF#14 began its voyage when it was moved

by a TZC directed tugs to the south side of the Mario M. Cuomo Memorial Bridge, south and east

of Pier 75, and remained on the said voyage at that location at the time of the marine accident on

October 17, 2019 and through the relevant periods thereafter until October 18, 2019, when a TZC

directed tug moved the vessel from said location at the conclusion of the voyage.




                                                 2
              Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 3 of 8
E545


       8.      TZC, as owner of the Barge FF#14, used due diligence to make said component

spud barge seaworthy at and prior to the time the Barge FF#14 left for its voyage and was moored

and spudded in place on October 16, 2019; and at all relevant times the Barge FF#14 was tight,

staunch, strong, properly equipped, fitted, supplied, and moored and in all respects seaworthy and

fit for the service in which said barge was engaged during the voyage that started on or about

October 16, 2019, and ended on or about October 18, 2019.

       9.      On or about October 17, 2019 while the Barge FF#14 was properly spudded in an

appropriate location an accident occurred on its deck, not of its own cause or making.

       10.     On or about October 17, 2019 at approximately 2:00 pm, while the Barge FF#14

was properly spudded on location on the south side of the Governor Mario M. Cuomo Memorial

Bridge, east of Pier 175, at the approximate location of 41° 04’ 14” North, 073° 52’ 58” West

while raising the starboard aft spud there was an equipment failure in the spud’s winch lifting

system that caused the spud to free-fall, resulting in damage to the spud well and to an injury to

Mr. John McLoughlin.

       11.     At the time the accident, the spud lifting winch was being operated by a Ballard

Marine Construction employee and was being supervised by Miller Tug and Barge Inc. or Miller

Marine, Inc. (Hereafter collectively (“Miller’s) employee John McLoughlin, who was actively

directing the raising of the spud.

       12.     At the time of the accident which occurred on October 17, 2019 there were no TZC

personnel present on the Barge FF#14 or on the tugboat the Shawn Miller.

       13.     It is believed by TZC that at the time of the accident which occurred on October

17, 2019 there were at least four (4) Ballard Marine employees plus Miller’s employee John

McLoughlin aboard the Barge FF#14 and a Miller’s employee aboard the tugboat Shawn Miller

that was made fast to the stern of Barge FF#14

                                                 3
                Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 4 of 8
E545


          14.    Any losses or injuries John McLoughlin and or any and all others presently

unknown to TZC resulting from the aforementioned incident, for which claims have been made

against TZC, or which claims may be made against TZC for all other damages in any manner

arising out of said incident or said voyage of the Barge FF#14 were not caused or contributed to

by any fault, negligence or want of due care on the part of TZC, or of any person or persons from

whom TZC was, or is, responsible for, but were caused by the conduct or omission of others,

including those aboard the Barge FF#14 and/or Ballard Marine, Miller’s or Miller’s tugboat Shawn

Miller.

          15.    As a result of the aforementioned incident, any losses, damages, injuries or deaths

resulting therefrom for which claims have been made or may be made against TZC, and any and

all other damages in any matter arising out of said October 17, 2019 incident, were occasioned and

had occurred without the privity or knowledge of TZC.

          16.    As a result of the aforementioned October 17, 2019 incident, TZC has been and or

will be presented with claims by John McLoughlin and potentially others, including Miller’s,

Ballard Marine and others.

          17.    The claims set forth above, upon information and belief will amount to a sum

substantially greater than TZC’s ownership interest in the Barge FF#14.

          18.    In addition to the foregoing claims, TZC believes that additional claims may be

asserted and actions may be bought against them by other non-parties or individuals, including

those who may have been involved in the October 17, 2019 incident while on board the tugboat

Shawn Miller or on board the Barge FF#14, and who may have sustained losses or injuries by

reason of the aforementioned incident.

          19.    On January 24, 2020 Miller’s Tug and Barge, Inc. and Miller’s Marine, Inc. as

owners and/or owners pro hac vice of the tugboat Shaw Miller filed a complaint for exoneration

                                                  4
             Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 5 of 8
E545


from or limitation of liability in the United States District Court, Southern District of New York,

under Civil Action No.: 2:20-cv-00562.

       20.     There are no demands, unsatisfied liens, or claims of liens arising out of the

aforementioned voyage against the Barge FF#14 or TZC, or any suits or legal proceeding other

than the pending actions identified in paragraph 20.

       21.     This complaint is filed within six months of the date of the accident, October 17,

2020, and is therefore also within six months of the date any petitioner/plaintiff herein could have

received first written notice of claim from any claimant or potential claimant resulting from the

accident.

       22.     TZC as owner of the Barge FF#14 alleges that the value of said barge and its interest

therein at termination of the voyage following the alleged incident on October 17, 2020 did not

exceed the sum of $437,000.00 and there is no pending freight for that voyage. Thus, the collective

value of TZC’s interest in the Barge FF#14 does not exceed the sum of $437,000.00, which value

is substantially less than the amount of the claims which have been made and for which it is

anticipated will be brought against TZC.

       23.     Subject to an appraisal of its interest on the reference, TZC offers an Ad Interim

stipulation for the value of the Barge FF#14 in the sum of $437,000.00, said sum being not less

than the actual value of all of TZC’s collective interest in the Barge FF#14 as indicated by the

affidavit of Pierce N. Power.

       24.     Plaintiff-Petitioner TZC contests its liability and the liability of the Barge FF#14

for the injuries, losses, and or damages occasioned or incurred upon said Barge FF#14’s voyage,

including any incident/accident on October 17, 2019.

       25.     Plaintiff-Petitioner TZC claims exoneration from liability for any and all deaths,

losses, damages or injuries, done, occasioned, or incurred during the voyage aforesaid, and for any

                                                 5
             Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 6 of 8
E545


and all claims for damages that have been or may hereafter be made. In addition, TZC has valid

defenses to any claims asserted on the facts and the law, and TZC expressly denies that it is liable

to any claimants for any loss or damage. TZC herein reserves its right to contest, in this Court or

any other court, any claim of liability whether against it or against the Barge FF#14.

       26.     Plaintiff-Petitioner TZC, as owner of the Barge FF#14, claims exoneration from

liability for any and all injuries, losses, and damages, done occasioned, or incurred during the

voyage aforesaid, and for any and all claims for damages that have been or may hereafter be made.

TZC has valid defenses thereto on the facts and on the law. Although filing a stipulation for

security herein, TZC does not admit, and expressly denies, that it is liable for any loss or damage.

TZC herein reserves the right to contest, in this Court or any court, any claim of liability whether

against it or against the Barge FF#14.

       27.     Plaintiff-Petitioner TZC further claim the benefits of the limitation of liability

provided in 46 U.S.C. §§ 30501-30512 and the various statutes supplemental thereto and

amendatory thereof, referred to as the Limitation of Ship Owners Liability Act; and to that end,

TZC’s deposit with the Court security for the benefit of the claimants, an Ad Interim stipulation in

the amount of $437,000.00 with sufficient guarantee, which is not less than the value of the

collective interests of TZC in the Barge FF#14 and its freight, as provided by the aforesaid statutes

and by Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims for the

Federal Rules of Civil Procedures and by the local rules and practices of this Honorable Court.

WHEREFORE, Plaintiff-Petitioner TZC prays:

       A.      That this Court issue an Order approving the above-described Ad Interim

Stipulation for Value, with guarantee, deposited by TZC as security for the amount or value of

Plaintiff-Petitioner TZC’s collective interest in the Barge FF#14 along with freight then pending;




                                                 6
             Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 7 of 8
E545


       B.      That this Court issue Notice to all persons asserting claims with respect to which

the Complaint seeks limitation and exoneration of, admonishing them to file their respective clams

with the Clerk of the Court and to serve on the attorneys for the Plaintiff-Petitioner a copy thereof,

on or before a date to be set in the Notice, and that if any claimants desire to contest Plaintiff-

Petitioner TZC’s right to exoneration from liability or its right to limit its liability, then said

claimant shall serve on the attorneys for Plaintiff-Petitioner herein an Answer to the Complaint on

or before the set date, and unless his/her/its claim has included an answer so designated, the claim

shall be forever barred;

       C.      That the Court enjoin the prosecution of any and all proceedings already begun

arising out of Barge FF#14’s voyage, including any proceedings arising out of the alleged accident

on October 17, 2020, and enjoin the commencement hereafter of any suits or proceedings of any

nature, except those already filed in this Court (identified in paragraph 19 above) or as part of this

proceeding, against TZC, it agents, representatives or insurers, or against the Barge FF#14, in any

respect of any claim arising out of the aforesaid voyage and casualty;

       D.      That this Court adjudge that Plaintiff-Petitioner TZC is not liable to any extent for

any loss, damage, or injury, or for any claim thereof in any way arising out of, or resulting from,

the aforementioned October 17, 2019 incident involving the Barge FF#14, or anything else done,

occasioned or occurring during the voyage that began on October 16, 2019 and ended on October

18, 2019;

       E.      That if TZC shall be adjudged liable, any such liability be limited to the amount or

value of its interest in the Barge FF#14 and any freight pending at the conclusion of the voyage on

which said barge was engaged at the time of the October 17, 2019 incident, and that TZC be

discharged therefrom upon the surrender of such interest, and that the money surrendered, paid, or

secured to pay the aforesaid be divided pro rata according to the herein above-mentioned statutes

                                                  7
             Case 1:20-cv-02657 Document 1 Filed 03/30/20 Page 8 of 8
E545


and rules amongst such claimants as may duly prove their claims before this Court, to all claimants

and other responsible parties to which they may be legally entitled to recover from; and that

judgement may be entered discharging TZC and the Barge FF#14 from any further liability;

       F.      That Plaintiff-Petitioner may have such other, further and different relief which as

to this Honorable Court in furtherance of the pursuits of justice shall necessarily have to be granted

to TZC as just, proper, and equitable.


Dated: New York, New York
       March 30, 2020


                                         Giuliano McDonnell & Perrone, LLP
                                         Attorneys for Plaintiff-Petitioner,
                                         Tappan Zee Constructors, LLC




                               By:       _________________________________
                                         Joseph. J. Perrone, Esq.
                                         Stanton J. Terranova, Esq.
                                         5 Penn Plaza, 23rd Floor
                                         New York, New York 10001
                                         Telephone:     (646) 328-0120
                                         Email: jperrone@gmplawfirm.com
                                         Email: steranova@gmplawfirm.com




                                                  8
